DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/27/2021 and 08/25/2021 were filed after the mailing date of the Final Rejection on 04/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a variable focus mechanism” in claims 1, 11, and 18; and
“an addressable variable focusing element” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “addressing both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance.” Similarly, claims 11 and 18 recite “address both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance.” However, it is unclear how such a device can “address” the given cues “with the first focal distance” while simultaneously not “tying the accommodation cues or the convergence cues to a fixed focal distance.” Specifically, if the given cues are “address” with a focal distance, they are necessarily tied to that focal distance in some manner, in order for the cues to be addressed by the focal distance. Additionally, it is unclear how accommodation cues and convergence cues can be “addressed” with a focal distance. Specifically, any focal distance will have a set of accommodation and vergence cues and it is unclear what specifically is required for a given focal distance to “address” those cues.
For the purposes of examination, any system that calculates focal distances of images including accommodation or convergence cues will be interpreted as reading on the claimed invention.
Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)).
Claims 2-6 and 8-10 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim; claims 12-16 are rejected as being dependent upon claim 11 and failing to cure the deficiencies of the rejected base claim; and claims 19-20 are rejected as being dependent upon claim 18 and failing to cure the deficiencies of the rejected base claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 8 and 10 recite “The method of claim 7.” However, claim 7 has been cancelled. Since the claims are dependent upon a cancelled claim, claims 8 and 10 are incomplete. “If the base claim has been canceled, a claim which is directly or indirectly dependent thereon should be rejected as incomplete” (See MPEP 608.01(n)V). As such, claims 8 and 10 are rejected under 35 U.S.C. 112(d). Claim 9 is rejected as being dependent upon claim 8 and failing to cure the deficiencies of the rejected base claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-6, 8-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11-13, 16-19, and 21-27 of U.S. Patent No. 10,156,722. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 11, and 18 are fully encompassed by reference claims 1, 19, 21, and 25 which require the claimed image source, variable focus mechanism, and freeform optic. Additionally, instant claims 2-3, 12-13, and 19-20 are fully encompassed by reference claims 1, 9, and 14-17; instant claims 4-6 and 14-16 are fully encompassed by reference claims 11-12 and 22-24; and instant claims 5-6 and 8-10 are fully encompassed by reference claims 5, 11-13, 16-18, 21-24, and 25-27.
Claims 1-6, 8-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-13, 15-17, and 26-28 of U.S. Patent No. 9,740,006. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 11, and 18 are fully encompassed by reference claims 1, 15, and 26 which require the claimed image source, a compensation lens reading on the claimed variable focus mechanism and a freeform optic. Additionally, instant claims 2-3, 12-13, and 19-20 are fully encompassed by reference claims 2-3, 16-17, and 27; and instant claims 4-6, 8-10, and 14-16 are fully encompassed by reference claims 1, 9-13, 15, 18, 26, and 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (NPL titled: “An Optical See-Through Multi-Focal-Plane Stereoscopic Display Prototype Enabling Nearly-Correct Focus Cues” – Published 3/12/2013; hereinafter – “Hua”) in view of Gao et al. (U.S. PG-Pub No. 2012/0162549; hereinafter – “Gao”) and Hua et al. (U.S. PG-Pub No. 2011/0075257; hereinafter – “Hua’257”).
Regarding claim 1, Hua teaches a method for generating stereoscopic images with a variable focusing freeform optical display system for virtual or augmented reality, comprising:
receiving input light beams at an optical system from an image source (See e.g. Figs. 2 and 3; P. 3: Method);
determining a first focal distance of a first focal plane for rendering at least a part of the stereoscopic images in focus (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration);
addressing focus cues with the first focal distance, without tying the focus cues to a fixed focal distance (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique and Method; P. 4-5: Prototype demonstration – Hua discloses that the system is “designed to magnify the DMMD’s 1.2-diopter defocus range to the desired 3-diopter system accommodation range” and “to properly implement depth-fusing techniques” in order to provide near-perfect focus cues reading on the claimed “addressing both accommodation and convergence cues”); 
altering a focal length of a variable focus mechanism for the input light beams based in part or in whole upon positioning of at least one focal plane for the stereoscopic images (See e.g. Fig. 2; P. 1-2: Multi-focal-plane display; P. 3; Method);
propagating the input light beams by using the variable focus mechanism with an altered focal length into a first refractive surface of a freeform optic mechanism (See e.g. Fig. 3; Abstract; P. 3-4: Method), the freeform optic mechanism reflecting the input light beams at least twice and directing the input light beams out of the freeform optic mechanism (See e.g. Fig. 3; Abstract; P. 3-4: Method); and
generating at least part of the stereoscopic images on the first focal plane with the input light beams using the freeform optic mechanism and the first focal distance for virtual or augmented reality presentation with the freeform optic mechanism (See e.g. Fig. 2; P. 1-2: Multi-focal-plane display; P. 3; Method).
Hua fails to explicitly disclose that the freeform optic mechanism reflects the input light beams at least three times.
However, Gao teaches an ergonomic head mounted display device and method including receiving input light beams at an optical system from an image source and propagating the input light beams by using a focus mechanism into a first refractive surface of a freeform optic mechanism (400, 500, 600, 700, 800, 900, 1000), the freeform optic mechanism reflecting the input light beams at least three times and directing the input light beams out of the freeform optic mechanism (See e.g. Figs. 4-11; Paragraphs 0090-0096).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Hua such that the freeform optic mechanism reflects the input light beams at least three times as in Gao “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and attractive eyeglass-like appearance,” as taught by Gao (Paragraphs 0009 and 0054), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Although Hua teaches methods reading on the broadest reasonable interpretation of the claims, Hua and Gao fail to explicitly teach addressing both accommodation cues and convergence cues with the first focal distance without tying the accommodation cues or the convergence cues to a fixed focal distance.

Hua’257 teaches this determining a first focal distance and addressing both accommodation cues and convergence cues to provide “stereoscopic displays that can be head-mounted and that have addressable focal planes for improved depth perceptions but that require substantially less computational power than existing methods summarized above while providing more accurate focus cues to a viewer” (Paragraph 0013).
Therefore, even if Hua did not meet the claimed limitations, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the methods of Hua with the determining a first focal distance and addressing both accommodation cues and convergence cues of 
Regarding claim 2, Hua in view of Gao and Hua’257 teaches the method of claim 1, as above.
Hua further teaches propagating the input light beams to one or more beam splitters through a first optic; and redirecting the input light beams to the variable focus mechanism through the one or more beam splitters (See e.g. Figs. 2, 3, and 6; P. 2: Multi-focal-plane display; P. 3-4: Method).
Regarding claim 3, Hua in view of Gao and Hua’257 teaches the method of claim 2, as above.
Hua further teaches redirecting the input light beams back to the one or more beam splitters with the variable focus mechanism with an altered focal length; and propagating the input light beams from the one or more beam splitters to the freeform optic mechanism (See e.g. Figs. 2, 3, and 6; P. 2: Multi-focal-plane display; P. 3-4: Method).
Regarding claim 4, Hua in view of Gao and Hua’257 teaches the method of claim 1, as above.
Hua further teaches changing a focal length of the variable focus mechanism by altering optical power of the variable focus mechanism based in part or in whole upon positioning of one or more focal planes for the stereoscopic images (See e.g. Fig. 2; P. 1-2: Multi-focal-plane display; P. 3; Method).
Regarding claim 5, Hua in view of Gao and Hua’257 teaches the method of claim 1, as above.
Hua further teaches identifying a requirement for changing focal planes for the stereoscopic images produced by the freeform optical display mechanism; providing one or more controls to alter the focal length of the variable focus mechanism based in part or in whole upon the requirement; and altering the focal length of the variable focus mechanism into an altered focal length with the one or more controls (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
Regarding claim 6, Hua in view of Gao and Hua’257 teaches the method of claim 5, as above.
Hua further teaches propagating the input light beams from the variable focus mechanism with the altered focal length to the freeform optic mechanism; and generating the stereoscopic images on the one or more focal planes for virtual or augmented reality presentation with the freeform optic mechanism (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
Regarding claim 8, Hua in view of Gao and Hua’257 teaches the method of claim 1, as above.
Hua further teaches addressing the first focal distance by using the variable focus mechanism of the freeform optical display mechanism (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
Additionally, Hua’257 further teaches addressing the first focal distance by using the variable focus mechanism of the freeform optical display mechanism (See e.g. Figs. 1-2, 5-7, and 12-15; Paragraphs 0035, 0087-0089, 0093-0095, 0099-0100, 0103, 0105-0107, and 0113-0116).
Regarding claim 9, Hua in view of Gao and Hua’257 teaches the method of claim 8, as above.
Hua further teaches that the act of addressing the first focal distance comprising: varying optical power of an addressable variable focusing element in the variable focus mechanism to change the first focal distance for rendering the at least the part of the stereoscopic images (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
Additionally, Hua’257 further teaches that the act of addressing the first focal distance comprising: varying optical power of an addressable variable focusing element in the variable focus mechanism to change the first focal distance for rendering the at least the part of the stereoscopic images (See e.g. Figs. 1-2, 5-7, and 12-15; Paragraphs 0035, 0087-0089, 0093-0095, 0099-0100, 0103, 0105-0107, and 0113-0116).
Regarding claim 10, Hua in view of Gao and Hua’257 teaches the method of claim 1, as above.
Hua further teaches that the act of addressing the first focal distance comprising: identifying the first focal plane from multiple focal plane based in part or in whole upon the first focal distance for displaying the at least the part of the stereoscopic images with the input light beams (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
Additionally, Hua’257 further teaches that the act of addressing the first focal distance comprising: identifying the first focal plane from multiple focal plane based in part or in whole upon the first focal distance for displaying the at least the part of the stereoscopic images with the input light beams (See e.g. Figs. 1-2, 5-7, and 12-15; Paragraphs 0035, 0087-0089, 0093-0095, 0099-0100, 0103, 0105-0107, and 0113-0116).
Regarding claim 11, Hua teaches a variable focusing freeform optical display system for generating stereoscopic images for virtual or augmented reality, comprising:
an image source (“RGB LED” and “DMD”) emitting input light beams into an optical system (See e.g. Figs. 2 and 3; P. 3: Method);
a variable focus mechanism (“DMMD”) having a focal length that is altered into an altered focal length based in part or in whole upon positioning of at least one focal plane for the stereoscopic images (See e.g. Fig. 2; P. 1-2: Multi-focal-plane display; P. 3; Method); and
a freeform optic mechanism (“eyepiece”) to receive the input light beams directed by the variable focus mechanism with an altered focal length to generate the stereoscopic images on the at least one focal plane for virtual or augmented reality presentation with the freeform optic mechanism, the freeform optic mechanism configured to propagate the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least two times and 
wherein the variable focusing freeform optical display system is configured to
receive input light beams at an optical system from an image source (See e.g. Figs. 2 and 3; P. 3: Method);
determine a first focal distance of a first focal plane for rendering at least a part of the stereoscopic images in focus (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration);
address focus cues with the first focal distance, without tying the focus cues to a fixed focal distance (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique and Method; P. 4-5: Prototype demonstration – Hua discloses that the system is “designed to magnify the DMMD’s 1.2-diopter defocus range to the desired 3-diopter system accommodation range” and “to properly implement depth-fusing techniques” in order to provide near-perfect focus cues reading on the claimed “addressing both accommodation and convergence cues”); and rendering the at least the part of the stereoscopic images with the input light beams using at least the freeform optic mechanism and the first focal distance (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration);
alter a focal length of a variable focus mechanism for the input light beams based in part or in whole upon positioning of at least one focal plane for the stereoscopic images (See e.g. Fig. 2; P. 1-2: Multi-focal-plane display; P. 3; Method);
propagate the input light beams by using the variable focus mechanism with an altered focal length into a first refractive surface of a freeform optic mechanism (See e.g. Fig. 3; Abstract; P. 3-4: 
generate at least part of the stereoscopic images on the first focal plane with the input light beams using the freeform optic mechanism and the first focal distance for virtual or augmented reality presentation with the freeform optic mechanism (See e.g. Fig. 2; P. 1-2: Multi-focal-plane display; P. 3; Method).
Examiner notes that the limitation “the freeform optic mechanism configured to propagate receive the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least three times and direct the input light beams out of the freeform optic mechanism” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Hua teaches a freeform optic which has the required structure and can be arranged in such a manner to reflect light at least three times, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art.
Nevertheless, Hua fails to explicitly disclose that the freeform optic mechanism reflects the input light beams at least three times.
However, Gao teaches an ergonomic head mounted display device including an image source, a focus mechanism and a freeform optic mechanism (400, 500, 600, 700, 800, 900, 1000) to receive the input light beams directed by the focus mechanism, the freeform optic mechanism configured to 
Gao teaches that the freeform optic mechanism reflects light at least three times “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and attractive eyeglass-like appearance” (Paragraphs 0009 and 0054).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the display system of Hua such that the freeform optic mechanism reflects the input light beams at least three times as in Gao “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and attractive eyeglass-like appearance,” as taught by Gao (Paragraphs 0009 and 0054), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

However, Hua’257 teaches 3-dimensional electro-optical see through displays that include determining a first focal distance of a first focal plane for rendering at least a part of the stereoscopic images in focus; addressing both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance; and rendering the at least the part of the stereoscopic images with the input light beams using at least an optic mechanism and the first focal distance (See e.g. Figs. 1-2, 5-7, and 12-15; Paragraphs 0035, 0087-0089, 0093-0095, 0099-0100, 0103, 0105-0107, 0113-0117, 0120-0125, and 0132-0139 e.g. Paragraph 0105: “Operating the system under the variable-single-focal-plane mode allows for the dynamic rendering of accommodation cues which may vary with the viewer's position of interest in the viewing volume…The feedback can be generated by a user using the display and responding to accommodation and/or convergence cues provided by the display and feeding back his responses using a user interface”; Also Paragraphs 0132-0136: “The display addresses accommodation cues produced in the variable-single-focal-plane mode in synchrony with the graphical rendering of retinal blur cues and tracking of the convergence distance of the eye… In this embodiment the focal plane moves in three dimensions, matching with the convergence depth of the viewer. In practice, the addressable accommodation cue is realized by an active-optical element having variable optical power”).
Hua’257 teaches this determining a first focal distance and addressing both accommodation cues and convergence cues to provide “stereoscopic displays that can be head-mounted and that have addressable focal planes for improved depth perceptions but that require substantially less 
Therefore, even if Hua did not meet the claimed limitations, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the methods of Hua with the determining a first focal distance and addressing both accommodation cues and convergence cues of Hua’257 to provide “stereoscopic displays that can be head-mounted and that have addressable focal planes for improved depth perceptions but that require substantially less computational power than existing methods summarized above while providing more accurate focus cues to a viewer,” as in Hua’257 (Paragraph 0013).
Regarding claim 12, Hua in view of Gao and Hua’257 teaches the variable focusing freeform optical display system of claim 11, as above.
Hua further teaches one or more beam splitters to receive the input light beams propagated from the image source through a first optic to redirect the input light beams to the variable focus mechanism (See e.g. Figs. 2, 3, and 6; P. 2: Multi-focal-plane display; P. 3-4: Method).
Regarding claim 13, Hua in view of Gao and Hua’257 teaches the variable focusing freeform optical display system of claim 12, as above.
Hua further teaches that the one or more beam splitters are to redirect the input light beams back to the variable focus mechanism with an altered focal length, and the input light beams are to be propagated from the one or more beam splitters to the freeform optic mechanism (See e.g. Figs. 2, 3, and 6; P. 2: Multi-focal-plane display; P. 3-4: Method).
Regarding claim 14, Hua in view of Gao and Hua’257 teaches the variable focusing freeform optical display system of claim 11, as above.

Regarding claim 15, Hua in view of Gao and Hua’257 teaches the variable focusing freeform optical display system of claim 11, as above.
Hua further teaches that the variable focus mechanism is configured to provide one or more controls to alter a focal length of the variable focus mechanism based in part or in whole upon a requirement for changing focal planes for the stereoscopic images produced by the freeform optical display mechanism (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
Regarding claim 16, Hua in view of Gao and Hua’257 teaches the variable focusing freeform optical display system of claim 15, as above.
Hua further teaches that the variable focus mechanism is operatively coupled with the freeform optic mechanism to propagate the input light beams from the variable focus mechanism with the altered focal length to the freeform optic mechanism, and the freeform optic mechanism is to generate the stereoscopic images on the one or more focal planes for virtual or augmented reality presentation (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
Regarding claim 18, Hua teaches an optical display system comprising:
an image source configured to emit light beams (See e.g. Figs. 2 and 3; P. 3: Method);
a variable focus mechanism optically coupled to the image source and configured to impart a controllable amount of optical power to light beams received from the image source (See e.g. Fig. 2; P. 1-2: Multi-focal-plane display; P. 3; Method);

control circuitry communicatively coupled to the image source and the variable focus mechanism (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration), the control circuitry configured to:
identify, from among a plurality of different focal planes, at least one focal plane on which one or more images of virtual content are to be displayed (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration);
determine a first focal distance of a first focal plane for rendering at least a part of the stereoscopic images in focus (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration);
address focus cues with the first focal distance, without tying the focus cues to a fixed focal distance (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique and Method; P. 4-5: Prototype demonstration – Hua discloses that the system is “designed to magnify the DMMD’s 1.2-diopter defocus range to the desired 3-diopter system accommodation range” and “to properly implement depth-fusing techniques” in order to provide near-perfect focus cues reading on the claimed “addressing both accommodation and convergence cues”); and rendering the at least the part of the stereoscopic images with the input light beams using at least the freeform optic mechanism and the first focal distance (See e.g. Figs. 1 and 6-7; Abstract; P. 1: 
display the one or more images of virtual content on the at least one identified focal plane to the user through the viewing optics (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration), wherein to display the one or more images of virtual content the control circuitry is configured to contemporaneously:
control the image source to emit light beams corresponding to the one or more images of virtual content (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration); and
control the variable focus mechanism to impart at least one amount of optical power corresponding to the at least one identified focal plane to light beams received from the image source, respectively (See e.g. Figs. 1 and 6-7; Abstract; P. 1: Introduction and Multi-focal-plane display; P. 2-3: Depth-fusing technique; P. 4-5: Prototype demonstration).
Examiner notes that the limitation “to propagate the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least three times and direct the input light beams out of the freeform optic mechanism” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Hua teaches a freeform optic which has the required structure and can be arranged in such a manner to 
Nevertheless, Hua fails to explicitly disclose that the freeform optic mechanism reflects the input light beams at least three times.
However, Gao teaches an ergonomic head mounted display device including an image source, a focus mechanism and a freeform optic mechanism (400, 500, 600, 700, 800, 900, 1000) to receive the input light beams directed by the focus mechanism, the freeform optic mechanism configured to propagate the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least three times and direct the input light beams out of the freeform optic mechanism (See e.g. Figs. 4-11; Paragraphs 0090-0096).
Gao teaches that the freeform optic mechanism reflects light at least three times “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and attractive eyeglass-like appearance” (Paragraphs 0009 and 0054).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the display system of Hua such that the freeform optic mechanism reflects the input light beams at least three times as in Gao “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Although Hua teaches methods reading on the broadest reasonable interpretation of the claims, Hua and Gao fail to explicitly teach addressing both accommodation cues and convergence cues with the first focal distance without tying the accommodation cues or the convergence cues to a fixed focal distance.
However, Hua’257 teaches 3-dimensional electro-optical see through displays that include determining a first focal distance of a first focal plane for rendering at least a part of the stereoscopic images in focus; addressing both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance; and rendering the at least the part of the stereoscopic images with the input light beams using at least an optic mechanism and the first focal distance (See e.g. Figs. 1-2, 5-7, and 12-15; Paragraphs 0035, 0087-0089, 0093-0095, 0099-0100, 0103, 0105-0107, 0113-0117, 0120-0125, and 0132-0139 e.g. Paragraph 0105: “Operating the system under the variable-single-focal-plane mode allows for the dynamic rendering of accommodation cues which may vary with the viewer's position of interest in the viewing volume…The feedback can be generated by a user using the display and responding to accommodation and/or convergence cues provided by the display and feeding back his responses using a user interface”; Also Paragraphs 0132-0136: “The display addresses accommodation cues produced in the variable-single-focal-plane mode in synchrony with the graphical rendering of retinal blur cues and tracking of the convergence distance of the eye… In this embodiment the focal plane moves in three dimensions, 
Hua’257 teaches this determining a first focal distance and addressing both accommodation cues and convergence cues to provide “stereoscopic displays that can be head-mounted and that have addressable focal planes for improved depth perceptions but that require substantially less computational power than existing methods summarized above while providing more accurate focus cues to a viewer” (Paragraph 0013).
Therefore, even if Hua did not meet the claimed limitations, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the methods of Hua with the determining a first focal distance and addressing both accommodation cues and convergence cues of Hua’257 to provide “stereoscopic displays that can be head-mounted and that have addressable focal planes for improved depth perceptions but that require substantially less computational power than existing methods summarized above while providing more accurate focus cues to a viewer,” as in Hua’257 (Paragraph 0013).
Regarding claim 19, Hua in view of Gao and Hua’257 teaches the optical display system of claim 18, as above.
Hua further teaches at least one beam splitter configured to optically couple the image source to the variable focus mechanism (See e.g. Figs. 2, 3, and 6; P. 2: Multi-focal-plane display; P. 3-4: Method).
Regarding claim 20, Hua in view of Gao and Hua’257 teaches the optical display system of claim 19, as above.
Hua further teaches that the at least one beam splitter is further configured to optically couple the variable focus mechanism to the viewing optics (See e.g. Figs. 2, 3, and 6; P. 2: Multi-focal-plane display; P. 3-4: Method).
Claim(s) 1-6, 8-16, and 18-20 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (PCT Pub No. WO 2014062912 – hereinafter: “Hu”; corresponds to U.S. PG-Pub No. 2015/0277129) in view of Gao and Hua’257
Regarding claim 1, Hu teaches a method for generating stereoscopic images with a variable focusing freeform optical display system for virtual or augmented reality, comprising:
receiving input light beams at an optical system from an image source (See e.g. Figs. 2-3; Paragraph 0031: “a microdisplay, such as a digital micro-mirror device (DMD) 60”; Paragraph 0036: “the eyepiece 12 was designed as a wedge-shaped free-form plastic lens”);
determining a first focal distance of a first focal plane for rendering at least a part of the stereoscopic images in focus (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038);
addressing accommodation cues with the first focal distance, without tying the accommodation cues or the to a fixed focal distance; (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038);
altering a focal length of a variable focus mechanism for the input light beams based in part or in whole upon positioning of at least one focal plane for the stereoscopic images (See e.g. Figs. 2-3; Paragraph 0031: “The relay lens group 20 may include a traditional, non-deformable lens 21 and a reflective active optical element, such as a deformable membrane mirror 80…”);
propagating the input light beams by using the variable focus mechanism with an altered focal length to a freeform optic mechanism, the freeform optic mechanism reflecting the input light beams at least twice and directing the input light beams out of the freeform optic mechanism (See e.g. Figs. 3A-3D; Paragraphs 0030, 0031, and 0036); and
generating at least part of the stereoscopic images on the first focal plane with the input light beams using at least the freeform optic mechanism and the first focal distance for virtual or augmented reality presentation with the freeform optic mechanism (See e.g. Figs. 3A-3D; Paragraphs 0030, 0031, and 0036).
at least three times.
However, Gao teaches an ergonomic head mounted display device and method including receiving input light beams at an optical system from an image source and propagating the input light beams by using a focus mechanism into a first refractive surface of a freeform optic mechanism (400, 500, 600, 700, 800, 900, 1000), the freeform optic mechanism reflecting the input light beams at least three times and directing the input light beams out of the freeform optic mechanism (See e.g. Figs. 4-11; Paragraphs 0090-0096).
Gao teaches that the freeform optic mechanism reflects light at least three times “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and attractive eyeglass-like appearance” (Paragraphs 0009 and 0054).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Hu such that the freeform optic mechanism reflects the input light beams at least three times as in Gao “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Although Hu teaches methods reading on the broadest reasonable interpretation of the claims, Hu and Gao fail to explicitly teach addressing both accommodation cues and convergence cues with the first focal distance without tying the accommodation cues or the convergence cues to a fixed focal distance.
However, Hua’257 teaches 3-dimensional electro-optical see through displays that include determining a first focal distance of a first focal plane for rendering at least a part of the stereoscopic images in focus; addressing both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance; and rendering the at least the part of the stereoscopic images with the input light beams using at least an optic mechanism and the first focal distance (See e.g. Figs. 1-2, 5-7, and 12-15; Paragraphs 0035, 0087-0089, 0093-0095, 0099-0100, 0103, 0105-0107, 0113-0117, 0120-0125, and 0132-0139 e.g. Paragraph 0105: “Operating the system under the variable-single-focal-plane mode allows for the dynamic rendering of accommodation cues which may vary with the viewer's position of interest in the viewing volume…The feedback can be generated by a user using the display and responding to accommodation and/or convergence cues provided by the display and feeding back his responses using a user interface”; Also Paragraphs 0132-0136: “The display addresses accommodation cues produced in the variable-single-focal-plane mode in synchrony with the graphical rendering of retinal blur cues and tracking of the convergence distance of the eye… In this embodiment the focal plane moves in three dimensions, matching with the convergence depth of the viewer. In practice, the addressable accommodation cue is realized by an active-optical element having variable optical power”).

Therefore, even if Hu did not meet the claimed limitations, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the methods of Hu with the determining a first focal distance and addressing both accommodation cues and convergence cues of Hua’257 to provide “stereoscopic displays that can be head-mounted and that have addressable focal planes for improved depth perceptions but that require substantially less computational power than existing methods summarized above while providing more accurate focus cues to a viewer,” as in Hua’257 (Paragraph 0013).
Regarding claim 2, Hu in view of Gao and Hua’257 teaches the method of claim 1, as above.
Hua further teaches propagating the input light beams to one or more beam splitters (16) through a first optic (17, 18, 19, 20); and redirecting the input light beams to the variable focus mechanism through the one or more beam splitters (See e.g. Figs. 3A, 3B, and 6A; Paragraphs 0007-0008, 0035, and 0049).
Regarding claim 3, Hu in view of Gao and Hua’257 teaches the method of claim 2, as above.
Hu further teaches redirecting the input light beams back to the one or more beam splitters with the variable focus mechanism with an altered focal length; and propagating the input light beams from the one or more beam splitters to the freeform optic mechanism (See e.g. Figs. 3A, 3B, and 6A; Paragraphs 0007-0008, 0035, and 0049).
Regarding claim 4, Hu in view of Gao and Hua’257 teaches the method of claim 1, as above.

Regarding claim 5, Hu in view of Gao and Hua’257 teaches the method of claim 1, as above.
Hua further teaches identifying a requirement for changing focal planes for the stereoscopic images produced by the freeform optical display mechanism; providing one or more controls to alter the focal length of the variable focus mechanism based in part or in whole upon the requirement; and altering the focal length of the variable focus mechanism into an altered focal length with the one or more controls (See e.g. Figs. 2-3; Paragraph 0031: “Together the lens 21, FIG. 2, (or lenses 22, 24, 26, FIGS. 3A, 3B) and the DMMD 80 may provide a folded double-telecentric system particularly suited to depth-fused multi-focal-plane stereoscopic displays…change of optical power on the DMMD 80 changes only the location of the intermediate image without changing the image magnification, so that the field of view of the system and the angular resolution in eye space remain constant, and so that the corresponding pixels on multiple focal planes overlap with each other one-to-one”).
Regarding claim 6, Hu in view of Gao and Hua’257 teaches the method of claim 5, as above.
Hu further teaches propagating the input light beams from the variable focus mechanism with the altered focal length to the freeform optic mechanism; and generating the stereoscopic images on 
Regarding claim 8, Hu in view of Gao and Hua’257 teaches the method of claim 1, as above.
Hu further teaches addressing the first focal distance by using the variable focus mechanism of the freeform optical display mechanism (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038).
Additionally, Hua’257 further teaches addressing the first focal distance by using the variable focus mechanism of the freeform optical display mechanism (See e.g. Figs. 1-2, 5-7, and 12-15; Paragraphs 0035, 0087-0089, 0093-0095, 0099-0100, 0103, 0105-0107, and 0113-0116).
Regarding claim 9, Hu in view of Gao and Hua’257 teaches the method of claim 8, as above.
Hu further teaches that the act of addressing the first focal distance comprising: varying optical power of an addressable variable focusing element in the variable focus mechanism to change the first focal distance for rendering the at least the part of the stereoscopic images (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038).
Additionally, Hua’257 further teaches that the act of addressing the first focal distance comprising: varying optical power of an addressable variable focusing element in the variable focus mechanism to change the first focal distance for rendering the at least the part of the stereoscopic images (See e.g. Figs. 1-2, 5-7, and 12-15; Paragraphs 0035, 0087-0089, 0093-0095, 0099-0100, 0103, 0105-0107, and 0113-0116).
Regarding claim 10, Hu in view of Gao and Hua’257 teaches the method of claim 1, as above.
Hu further teaches that the act of addressing the first focal distance comprising: identifying the first focal plane from multiple focal plane based in part or in whole upon the first focal distance for displaying the at least the part of the stereoscopic images with the input light beams (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038).
Additionally, Hua’257 further teaches that the act of addressing the first focal distance comprising: identifying the first focal plane from multiple focal plane based in part or in whole upon the first focal distance for displaying the at least the part of the stereoscopic images with the input light beams (See e.g. Figs. 1-2, 5-7, and 12-15; Paragraphs 0035, 0087-0089, 0093-0095, 0099-0100, 0103, 0105-0107, and 0113-0116).
Regarding claim 11, Hu teaches a variable focusing freeform optical display system for generating stereoscopic images for virtual or augmented reality, comprising:
an image source (60) emitting input light beams into an optical system (See e.g. Figs. 2-3; Paragraph 0031: “a microdisplay, such as a digital micro-mirror device (DMD) 60”; Paragraph 0036: “the eyepiece 12 was designed as a wedge-shaped free-form plastic lens”);
a variable focus mechanism (80, 380) having a focal length that is altered into an altered focal length based in part or in whole upon positioning of at least one focal plane for the stereoscopic images (See e.g. Figs. 2-3; Paragraph 0031: “The relay lens group 20 may include a traditional, non-deformable lens 21 and a reflective active optical element, such as a deformable membrane mirror 80…”); and

wherein the variable focusing freeform optical display system is configured to
receiving input light beams at an optical system from an image source (See e.g. Figs. 2-3; Paragraph 0031: “a microdisplay, such as a digital micro-mirror device (DMD) 60”; Paragraph 0036: “the eyepiece 12 was designed as a wedge-shaped free-form plastic lens”);
determine a first focal distance of a first focal plane for rendering at least a part of the stereoscopic images in focus (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038);
address accommodation cues with the first focal distance, without tying the accommodation cues or the to a fixed focal distance; (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038);
alter a focal length of a variable focus mechanism for the input light beams based in part or in whole upon positioning of at least one focal plane for the stereoscopic images (See e.g. Figs. 2-3; Paragraph 0031: “The relay lens group 20 may include a traditional, non-deformable lens 21 and a reflective active optical element, such as a deformable membrane mirror 80…”);
propagate the input light beams by using the variable focus mechanism with an altered focal length to a freeform optic mechanism, the freeform optic mechanism reflecting the input light beams at least twice and directing the input light beams out of the freeform optic mechanism (See e.g. Figs. 3A-3D; Paragraphs 0030, 0031, and 0036); and

Examiner notes that the limitation “the freeform optic mechanism configured to propagate receive the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least three times and direct the input light beams out of the freeform optic mechanism” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Hu teaches a freeform optic which has the required structure and can be arranged in such a manner to reflect light at least three times, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art.
Nevertheless, Hu fails to explicitly disclose that the freeform optic mechanism reflects the input light beams at least three times.
However, Gao teaches an ergonomic head mounted display device including an image source, a focus mechanism and a freeform optic mechanism (400, 500, 600, 700, 800, 900, 1000) to receive the input light beams directed by the focus mechanism, the freeform optic mechanism configured to propagate the input light beams through a first refractive surface of the freeform optic mechanism, 
Gao teaches that the freeform optic mechanism reflects light at least three times “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and attractive eyeglass-like appearance” (Paragraphs 0009 and 0054).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the display system of Hu such that the freeform optic mechanism reflects the input light beams at least three times as in Gao “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and attractive eyeglass-like appearance,” as taught by Gao (Paragraphs 0009 and 0054), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Although Hu teaches methods reading on the broadest reasonable interpretation of the claims, Hu and Gao fail to explicitly teach addressing both accommodation cues and convergence cues with the 
However, Hua’257 teaches 3-dimensional electro-optical see through displays that include determining a first focal distance of a first focal plane for rendering at least a part of the stereoscopic images in focus; addressing both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance; and rendering the at least the part of the stereoscopic images with the input light beams using at least an optic mechanism and the first focal distance (See e.g. Figs. 1-2, 5-7, and 12-15; Paragraphs 0035, 0087-0089, 0093-0095, 0099-0100, 0103, 0105-0107, 0113-0117, 0120-0125, and 0132-0139 e.g. Paragraph 0105: “Operating the system under the variable-single-focal-plane mode allows for the dynamic rendering of accommodation cues which may vary with the viewer's position of interest in the viewing volume…The feedback can be generated by a user using the display and responding to accommodation and/or convergence cues provided by the display and feeding back his responses using a user interface”; Also Paragraphs 0132-0136: “The display addresses accommodation cues produced in the variable-single-focal-plane mode in synchrony with the graphical rendering of retinal blur cues and tracking of the convergence distance of the eye… In this embodiment the focal plane moves in three dimensions, matching with the convergence depth of the viewer. In practice, the addressable accommodation cue is realized by an active-optical element having variable optical power”).
Hua’257 teaches this determining a first focal distance and addressing both accommodation cues and convergence cues to provide “stereoscopic displays that can be head-mounted and that have addressable focal planes for improved depth perceptions but that require substantially less computational power than existing methods summarized above while providing more accurate focus cues to a viewer” (Paragraph 0013).

Regarding claim 12, Hu in view of Gao and Hua’257 teaches the variable focusing freeform optical display system of claim 11, as above.
Hu further teaches one or more beam splitters (16) to receive the input light beams propagated from the image source through a first optic (17, 18, 19, 20) to redirect the input light beams to the variable focus mechanism (See e.g. Figs. 3A, 3B, and 6A; Paragraphs 0007-0008, 0035, and 0049).
Regarding claim 13, Hu in view of Gao and Hua’257 teaches the variable focusing freeform optical display system of claim 12, as above.
Hu further teaches that the one or more beam splitters are to redirect the input light beams back to the variable focus mechanism with an altered focal length, and the input light beams are to be propagated from the one or more beam splitters to the freeform optic mechanism (See e.g. Figs. 3A, 3B, and 6A; Paragraphs 0007-0008, 0035, and 0049).
Regarding claim 14, Hu in view of Gao and Hua’257 teaches the variable focusing freeform optical display system of claim 11, as above.
Hu further teaches that the variable focus mechanism is one of a deformable mirror, deformable membrane mirror, or a liquid lens (See e.g. Figs. 2-3; Paragraph 0031).
Regarding claim 15, Hu in view of Gao and Hua’257 teaches the variable focusing freeform optical display system of claim 11, as above.

Regarding claim 16, Hu in view of Gao and Hua’257 teaches the variable focusing freeform optical display system of claim 15, as above.
Hu further teaches that the variable focus mechanism is operatively coupled with the freeform optic mechanism to propagate the input light beams from the variable focus mechanism with the altered focal length to the freeform optic mechanism, and the freeform optic mechanism is to generate the stereoscopic images on the one or more focal planes for virtual or augmented reality presentation (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038).
Regarding claim 18, Hu teaches an optical display system comprising:
an image source (60) configured to emit light beams (See e.g. Figs. 2-3; Paragraph 0031: “a microdisplay, such as a digital micro-mirror device (DMD) 60”; Paragraph 0036: “the eyepiece 12 was designed as a wedge-shaped free-form plastic lens”);
a variable focus mechanism (80, 380) optically coupled to the image source and configured to impart a controllable amount of optical power to light beams received from the image source (See e.g. Figs. 2-3; Paragraph 0031: “The relay lens group 20 may include a traditional, non-deformable lens 21 and a reflective active optical element, such as a deformable membrane mirror 80…”);

control circuitry communicatively coupled to the image source and the variable focus mechanism (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038), the control circuitry configured to:
identify, from among a plurality of different focal planes, at least one focal plane on which one or more images of virtual content are to be displayed (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038);
receiving input light beams at an optical system from an image source (See e.g. Figs. 2-3; Paragraph 0031: “a microdisplay, such as a digital micro-mirror device (DMD) 60”; Paragraph 0036: “the eyepiece 12 was designed as a wedge-shaped free-form plastic lens”);
determine a first focal distance of a first focal plane for rendering at least a part of the stereoscopic images in focus (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038);
address both accommodation cues with the first focal distance, without tying the accommodation cues or the to a fixed focal distance; (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038);
display the one or more images of virtual content on the at least one identified focal plane to the user through the viewing optics (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038), wherein to display the one or more images of virtual content the control circuitry is configured to contemporaneously:

control the variable focus mechanism to impart at least one amount of optical power corresponding to the at least one identified focal plane to light beams received from the image source, respectively (See e.g. Figs. 2-3; Paragraphs 0005, 0030-0032, and 0038).
Examiner notes that the limitation “to propagate the input light beams through a first refractive surface of the freeform optic mechanism, internally reflect the input light beams at least three times and direct the input light beams out of the freeform optic mechanism” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Hu teaches a freeform optic which has the required structure and can be arranged in such a manner to reflect light at least three times, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art.
Nevertheless, Hu fails to explicitly disclose that the freeform optic mechanism reflects the input light beams at least three times.
However, Gao teaches an ergonomic head mounted display device including an image source, a focus mechanism and a freeform optic mechanism (400, 500, 600, 700, 800, 900, 1000) to receive the input light beams directed by the focus mechanism, the freeform optic mechanism configured to propagate the input light beams through a first refractive surface of the freeform optic mechanism, 
Gao teaches that the freeform optic mechanism reflects light at least three times “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and attractive eyeglass-like appearance” (Paragraphs 0009 and 0054).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the display system of Hu such that the freeform optic mechanism reflects the input light beams at least three times as in Gao “to extend the optical path length so that the width of the waveguide prism closely matches with the width of an average human head” which “allows facilitating the design of the waveguide prism into an ergonomic shape, as well as maintaining a large see-through FOV” and “also allows moving the image display unit to the side of the display frame which reduces the front weight of the HMD system and improves the ergonomic fit of the system” to “enable a wraparound design of optical see-through HMDs that offers ergonomic fit with the human head and attractive eyeglass-like appearance,” as taught by Gao (Paragraphs 0009 and 0054), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Although Hu teaches methods reading on the broadest reasonable interpretation of the claims, Hua and Gao fail to explicitly teach addressing both accommodation cues and convergence cues with 
However, Hua’257 teaches 3-dimensional electro-optical see through displays that include determining a first focal distance of a first focal plane for rendering at least a part of the stereoscopic images in focus; addressing both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or the convergence cues to a fixed focal distance; and rendering the at least the part of the stereoscopic images with the input light beams using at least an optic mechanism and the first focal distance (See e.g. Figs. 1-2, 5-7, and 12-15; Paragraphs 0035, 0087-0089, 0093-0095, 0099-0100, 0103, 0105-0107, 0113-0117, 0120-0125, and 0132-0139 e.g. Paragraph 0105: “Operating the system under the variable-single-focal-plane mode allows for the dynamic rendering of accommodation cues which may vary with the viewer's position of interest in the viewing volume…The feedback can be generated by a user using the display and responding to accommodation and/or convergence cues provided by the display and feeding back his responses using a user interface”; Also Paragraphs 0132-0136: “The display addresses accommodation cues produced in the variable-single-focal-plane mode in synchrony with the graphical rendering of retinal blur cues and tracking of the convergence distance of the eye… In this embodiment the focal plane moves in three dimensions, matching with the convergence depth of the viewer. In practice, the addressable accommodation cue is realized by an active-optical element having variable optical power”).
Hua’257 teaches this determining a first focal distance and addressing both accommodation cues and convergence cues to provide “stereoscopic displays that can be head-mounted and that have addressable focal planes for improved depth perceptions but that require substantially less computational power than existing methods summarized above while providing more accurate focus cues to a viewer” (Paragraph 0013).

Regarding claim 19, Hu in view of Gao and Hua’257 teaches the optical display system of claim 18, as above.
Hu further teaches at least one beam splitter (16) configured to optically couple the image source to the variable focus mechanism (See e.g. Figs. 3A, 3B, and 6A; Paragraphs 0007-0008, 0035, and 0049).
Regarding claim 20, Hu in view of Gao and Hua’257 teaches the optical display system of claim 19, as above.
Hu further teaches that the at least one beam splitter is further configured to optically couple the variable focus mechanism to the viewing optics (See e.g. Figs. 3A, 3B, and 6A; Paragraphs 0007-0008, 0035, and 0049).


Response to Arguments
Applicant’s arguments, see pages 10-12, filed 07/22/2021, with respect to the rejection(s) of claim(s) 1, 11, and 18 under 35 U.S.C. 103 over Hua and Hu in view of Gao have been fully considered but are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 over Hua in view of Gao and Hua’257 and Hu in view of Gao and Hua’257, as detailed above.
Applicant's arguments, see page 12, filed 07/22/2021, with respect to the rejection(s) of claim(s) 1, 11, and 18 under 35 U.S.C. 103 over Hua in view of Gao and Hua’257 and Hu in view of Gao and Hua’257 have been fully considered but they are not persuasive.
Applicant argues that “Hua’257 does not teach or suggest addressing both accommodation cues and convergence cues with the first focal distance, without tying the accommodation cues or convergence cues to a fixed focal distance” because “For instance, paragraph [0087] describes an example with respect to Fig. 2 in which the blur cues are tied to specific, fixed focal distances.” However, Examiner respectfully disagrees.
Specifically, Hua’257 explicitly and repeatedly discusses addressing both accommodation cues and convergence cues, and discusses these cues with respect to multiple focal distances.
For example, Paragraph 0094 of Hua’257 describes multiple modes of operation that involve addressing both accommodation convergence cues (e.g. “In the time-multiplexed multi-focal-plane mode, the active-optical element, operating synchronously with graphics hardware and software driving the added-image source, is driven time-sequentially to render both accommodation and retinal blur cues for virtual objects at different depths”). Additionally, Paragraphs 0132-0136 describe that “The display addresses accommodation cues produced in the variable-single-focal-plane mode in synchrony with the graphical rendering of retinal blur cues and tracking of the convergence distance of the eye… In this embodiment the focal plane moves in three dimensions, matching with the convergence depth of the viewer. In practice, the addressable accommodation cue is realized by an active-optical element 
Further, Paragraph 0105 describes that “Operating the system under the variable-single-focal-plane mode allows for the dynamic rendering of accommodation cues which may vary with the viewer's position of interest in the viewing volume…The feedback can be generated by a user using the display and responding to accommodation and/or convergence cues provided by the display and feeding back his responses using a user interface.” In this case, Hua’257 suggests that the cues are not tied to any focal planes, but are rather determined and tied to feedback provided by the user, and then addressed in the corresponding focal plane. Thus, Hua’257 explicitly teaches the required limitation.
Additionally, Examiner respectfully notes that the single example relied upon by Applicant in paragraph 0087 refers to a conventional stereoscopic display, and is merely a single example of such a conventional display which does not describe any of the inventive embodiments of Hua’257. Nonetheless, nowhere in Paragraph 0087 does Hua’257 describe that the blur cues are “tied to specific, fixed focal distances” as contended by Applicant. Rather, Hua’257 teaches in this passage that “the retinal images shown in the insets of FIGS. 2(c) and 2(d) simulate those of the real world situation by concurrently adjusting the focal distance of the display to match with the user's convergence distance and rendering retinal blur cues in the scene according to the current focal status of the eyes.” Thus, the cues are not tied to a single focal distance, but rather to different focal distances that match with the user’s current focal state.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schowengerdt et al. (U.S. Patent No. 7,428,001) teaches methods for simulating focal shifts in viewers using large depth of focus displays including addressing both accommodation and convergence cues.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896